Miller, J.,
delivered the following dissenting opinion in which Judge Robinson concurred:
The object of the hill in this case is to vacate and annul a deed executed by the complainant Ernault H. Williams, to his father George Hawkins Williams, the defendant. This deed which is dated the 31st of May, 1882, is very brief and plain. By it, the grantor, in consideration of'the sum of one dollar, and other good causes and considerations him thereunto moving, conveys all his estate *403and property of every sort and description, to the grantee in trust to receive and collect the rents, issues and' profits thereof, and therefrom to pay over to the grantor the sum of §2,000 per annum, and no more during his natural life, and to invest and re-invest the surplus, if any, as to the trustee may seem most advantageous, and then, in further trust to convey the said property and estate on the death of the grantor, to the right heirs of the grantor living at the time of his death. It also' contains an irrevocable power of attorney to the trustee to do and perform all and everything in regard to said property which the grantor, might or could have done if this deed had not been executed; and it further stipulates that the trustee shall have full power and authority toincrease said annual allowance to the grantor if it shall seem proper to the trustee at any time hereafter so to do, and that the trustee shall have power to appoint by any instrument in the nature of a will the person who shall succeed him in this trust.
At the date of this deed, the complainant was about twenty-five years of age, and unmarried, though it appears he was engaged, and the marriage was to have taken place a short time thereafter. The property conveyed, real and personal, amounted so far as the testimony discloses, to something over §200,000, most of which the complainant derived under the will of his grandfather, the late John S. Grittings, who died in December, 1819, leaving his will, which was executed in September, 1864. The principal beneficiaries under this will were the testator’s nine grandchildren. Seven of whom, including the complainant, were the children of his daughter, Eleanor A. Williams and her husband, the defendant, and the other two the children of a deceased son. Mrs. Williams died in May, 1881, after the death of her father, and in the same year the defendant was, by decree of a Court of equity, appointed in her place sole trustee, under the will of Mr. Grittings, the trust being to receive and pay over the in*404come of Ms estate to the uses declared by his will, until his grandchildren should respectively attain the age of thirty years, it being his will that none of his grandchildren should have control of the principal given them until they respectively attained that age. It thus appears that the grantee in this deed was not only the father of the grantor, hut that at the time of its execution, and for some time before, the relation of trustee and cestui que trust in respect to the greater part of the property conveyed hy it, existed between them. It is also insisted they occupied the relation of attorney and client, but of this there is no sufficient proof.
The relations, however, of parent and child, and trustee and cestui que trust, did undoubtedly exist, and it has been earnestly argued that this fact draws the deed within the familiar principle of equity in reference to transactions between parties standing in fiduciary relations. Lord Penzance has • stated this equitable doctrine thus: “ In equity persons standing in certain relations to one another— such as parent and child, man and wife, doctor and patient, attorney and client, confessor and penitent, guardian and ward — are subject to certain presumptions when transactions between them are brought in question; and if a gift or contract made in favor of him who holds the position of influence is impeached hy him who is subject to that influence, the Courts of equity cast upon the former the burthen of proving that the transaction was fairly conducted as if between strangers: that the weaker was not unduly impressed hy the natural influence of the stronger, or the inexperienced overreached hy him of more mature intelligence." Parfitt vs. Lawless, Law Rep., 2 Prob. & Div., 462.
It has been often said that this is a salutary doctrine, and the tendency of the more recent decisions, no doubt, is to extend its application to all the variety of relations in which dominion may he exercised hy one person over *405another, and to every transaction whereby he who possesses the influence receives any pecuniary benefit from him who is subject to the influence. The cases in this State are to the effect that a gift obtained where a confidential relation exists, is prima facie void, and the burden is on the donee to establish to the full satisfaction of the Court that it was the free, voluntary and unbiased act of the donor. Brooks vs. Berry, 2 Gill, 83; Highberger vs. Stiffler, 21 Md., 338; Grove vs. Todd, 33 Md., 188; Pairo vs. Vickery, 37 Md., 467; Cherbonnier vs. Evitts, 56, Md., 276. But it would seem to be clear that there must he some gift, or conveyance, or some bargain, purchase or other business transaction, by means of which the party holding the position of influence acquires property or obtains some pecuniary advantage or benefit, in order to bring this equitable rule into operation. It cannot in reason he applicable where the deed simply settles the estate and property of the grantor upon himself for life, and after his death transmits it to his own heirs-at-law. If a party capable of disposing of his property chooses, for the purpose of protecting it from his own improvidence, or for any other reason, thus to settle it, why should a Court of •equity look with suspicion upon the transaction simply because he has made his father or his solicitor the trustee in the deed of s’ettlement ? In all the numerous instances in which the doctrine has been applied, no case can he found where such a conveyance has been held to be prima facie void. The authorities are all reviewed in the elaborate notes to the leading case of Huguenin vs. Baseley in 2 White and Tudor’s Lead. Cases in Equity, 1156; and not one of them has gone to the extent of determining that such a deed stands under prima facie condemnation. On the contrary, many cases are there cited, in which such settlements are regarded in a very different light. Many of the English decisions on the subject are reviewed by the Master of the Rolls in Hoghton vs. Hoghton, 15 *406Beav., 278, and the rule drawn from them is, that if the settlement of the property he one in which the father acquires no benefit not already possessed by him, and if it be a reasonable and proper one, the Court will support it, even though it may appear that some influence was exerted by him to induce the son to execute it, provided there was no suppression of what was true, or suggestion of what was false ; and among the cases there cited was that of Tendril vs. Smith, 2 Atk., 83, in which Lord Hard-wicks stated the proposition broadly, that “ where a father and a child of full age come to an agreement to alter the limitations under a settlement, there is no ground of equity for the child to set aside such agreement, under pretence of being drawn into it by the power and authority of the father, and to restore the ancient limitations, again,” and he referred to a case in Lord Oowper’s time, where a father prevailed upon a son who was tenant in tail under a settlement, to take an estate for life only, with remainder to his first and every after son, and his lordship would not set it aside upon the suggestion of the father’s having an undue influence over him. In these cases it did not appear that the father acquired any advantages under the settlements. In Jenner vs. Jenner, 2 De Gex, Fisher & Jones, 359, where, by the settlement, the son became only tenant for life, instead of remaining tenant in tail, hut where the father derived no personal advantage from it, the decision was to the same effect. In Phillips vs. Mullings, Law Rep., 7 Ch. Appeals, 244, a young man of improvident habits being entitled to a sum of money, was induced by the trustee of the money, and by a solicitor, to execute a settlement by which he assigned a part of the money to trustees, in trust, to invest and pay to him, during his life, the income on such part thereof as they should think fit, and after his death, in trust, to hold the same for his wife and children, - if any, and subject thereto, in trust, for certain cousins of his. He had no *407power of appointment in default of issue, and no power of revocation, and no power to appoint new trustees. The deed was explained to him, and the particular clauses were brought to his notice; and it was held the deed could not he set aside by the settlor. Among the cases in this country on the same subject is that of Hildreth vs. Eliot, 8 Pick., 293, where a daughter, about to be married, conveyed real and personal estate to her father, in trust, for her separate use, with power of leasing and investing, and to pay over to her, during her life, the rents and income, and also such portion of the principal as he should judge necessary for her convenience and support, or to such person as she should in writing appoint, and after her death to convey the residue and remainder to such child or children as she should leave. The deed contained no power of revocation. The marriage took place, the husband died, and she took a second husband by whom she had children, and then filed a bill to set aside the settlement. But the Court held that no benefit was secured to the father by the deed, and as there was no proof that any undue influence was actually used by him in procuring the settlement, it could not be set aside by the settlor nor by a Court of equity on her application. So again in Falk vs. Turner, 101 Mass., 494, it was held that a voluntary settlement by a woman, in contemplation of marriage, of her property in trust for her exclusive use and benefit during her life, notwithstanding her marriage, the trust to be terminable at any time when, in the opinion of the trustee, it should be for her best interest to bring it to an end, but, if it should continue till her death, then the trust fund to be subject to her appointment by will, or in default of such appointment, to be paid to her children then living, and the issue of any deceased child, in equal shares, could not be set aside after the marriage, on the mere ground that the trustee was her confidential adviser, although she was able to manage the property and wished *408to regain possession of it; and the Court said the ability of the cestui que trust to manage the property, or his desire to do so, has never been recognized as a ground for setting aside a trust; and looking into the terms of the deed we can find nothing unfair or unreasonable which' would authorize a Court of equity to interfere within the principle stated in Hildreth vs. Eliot. These are some of the cases in which this subject has been considered, and many others to the same effect might be adduced.
Now, in view of these authorities, it would seem to be quite impossible to say that the deed now before us can be brought within the rule which subjects transactions between parties standing in fiduciary or confidential relations to suspicion and condemnation. Upon its face and by its terms the whole property, as well as the entire income from it, is devoted to the grantor himself and to his heirs-at-law, who will be his own children and their descendants, if he leaves any, otherwise his .brother and sisters and their descendants. No power is given to apply it to any other purpose, or to any other parties. The trustee can receive nothing by means of it which the law recognizes as a pecuniary benefit or advantage. The contingency of his outliving his six children and their descendants, and becoming heir-at-law of this son upon his death, is too remote and improbable to be taken into consideration. In fact, if contingencies of this character can be looked at, there is more probability that he will lose than gain by the deed, for more than $100,000- of the property is personalty, and this, without the deed, would have gone to him solely and absolutely in case of the son’s dying before him intestate and without issue, whereas under the deed it goes, in that event, to the heirs-at-law of the son. The deed interposes between him and any possible chance of his taking any benefit under it, not only the son’s children and their descendants, but his younger brother, and his sisters and their descendants. It fixes no *409amount of commissions to be received by tbe trustee, and whatever commissions a Court of equity will allow him for administering the trust can be nothing more than would be given to any stranger who might have been placed in the same position; and the law regards such commissions as compensation for services rendered, and not as a benefit granted by the deed. Unless then the broad proposition is established that a man can make no voluntary disposition of his estate, except by will only — a proposition which no Court has yet attempted to lay down —it cannot be said that this deed is prima facie void. Of course if it was obtained by fraud, by undue influence, by misrepresentation, concealment, or deceit, or under any circumstances, which will justify a Court of equity in setting it aside, there should be no hesitation in annulling it; but here, as in every other similar case, the onus of proof is on the party assailing the instrument, and this leads to the inquiry, does the proof in this record make out a case for that relief?
The complainant in his bill charges, in substance, that the deed was procured from him by the unlawful abuse, by the defendant, of the influence which he possessed and exercised over him as father, and of the confidence he reposed in him as his confidential legal adviser; that to accomplish his purpose and obtain the deed the defendant represented to, and advised the complainant that he had power under the will of Mr. G-ittings to make such disposition of that part of the estate devised to the children of Mrs. Williams as he might choose, and that complainant was dependent upon his pleasure as to the value of the part of the estate which complainant should receive, and threatened that unless complainant’s conduct should be satisfactory to him he would exercise this power to his loss and detriment, which construction of the will complainant implicitly believed to be correct, and did not think of seeking legal advice in respect thereto *410from any other source; that for the same purpose the defendant availed himself of certain circumstances, in which complainant was then placed, to represent to him that he stood in great bodily peril, and urged him, in order to escape it, to absent himself from the country, and to place his property and affairs in defendant’s hands; that he further represented that unless complainant did so dispose of his property there was great risk and danger of his losing or being deprived of a large part of his estate, and made use of this representation as an additional incentive for the execution and delivery of this deed; that these representations, threats and importunities were persisted in for a long time before they were successful, complainant resisting them with the hope that some other means might he found to avoid the threatened injurious consequences of a refusal; but finally the defendant availed himself of an occasion when complainant, under great distress of mind, brought on by the advice, threats and importunities of the defendant, had indulged in intoxicating drinks to such an extent as to deprive him for the time being of his power to resist these influences, to obtain from him the execution and delivery of the deed, and to induce him to leave the country, in order to escape the dangers with which defendant alleged he was threatened, and under these circumstances complainant yielded and executed and delivered the deed.
The defendant in his answer meets these allegations with an explicit and emphatic denial, and the proof utterly fails to sustain them. In fact, there is not a particle of testimony, not even that of the complainant himself, to support most of these grave charges. There is no proof that Mr. Williams ever threatened to use the power, or supposed power, contained in the will of Mr. Grittings to the detriment of this son, unless he would make over his property to him. On the contrary, when it was suggested by others that he should use it in order to *411protect the property from the son’s own imprudence, he promptly and firmly declined, saying he would have no inequality among his children. There is no proof that he ever solicited or requested his son to execute this deed. In fact the deed was not prepared until the day of its execution, and the son never saw his father on that day until after it had been prepared by his own order and direction ; and moreover the proof is overwhelming that he was perfectly sober during the entire day. With the exception of the son’s own testimony, which is wholly unreliable /and untruthful in respect to every controverted fact in the case, there is no proof that the father ever requested the son to execute any similar deed of trust whatever. The father in his testimony denies that he ever made any such request, and in this he is supported by other witnesses, and by all the surrounding facts and circumstances. In short, all these charges of threats, representations and importunity are not only unsupported by any reliable testimony, but have been wholly and thoroughly negatived and disproved; and it is manifest that the sonj after attaining his majority, if not before, was not under the dominion or influence of his father, and at times did not even treat him with respect.
Much has been said in regard to the mental condition and capacity of the complainant, and what the testimony discloses on this subject is substantially this: In early childhood he suffered from a severe illness,the permanent effect of which was a slight paralysis of one side of his body, and this made him the object of special indulgence, care and solicitude on the part of both his parents. He was wayward, restless, eccentric and timid. Great pains were taken in his education, hut in intellectual attainments he was inferior to most young men of his age, who may have had similar or even less educational advantages. But it is clear that he had sufficient natural capacity and intelligence to understand fully the force and effect of a deed *412like the present, and when sober was as capable as men generally are, to take care of his property and make valid contracts in respect to its disposition. He had been a clerk in his grandfather’s bank and a collector of the rents of his large estate. He had, however, contracted habits of intemperance and dissipation, which had grown upon him in later years, and when he was under the influence of liquor was liable to be imposed upon and cheated. He seems to have been fully conscious of his infirmity in this respect, and as soon as he was entitled to his large property, under his grandfather’s will, it became a favorite and persistent idea with him to place it beyond his control so that he could not waste and squander it. At one time he executed an absolute deed, conveying all his property to his mother, but his father was unwilling that his wife, who was then in ill health, should accept such a conveyance or trust, and was furthermore unwilling that at her death the complainant should be made dependent for his support upon his brother and sisters, and he accordingly persuaded him to cancel and destroy the deed before it was delivered, which he did. Shortly before the present deed was executed he had another prepared, containing similar trust provisions, but did not execute it. Assuming then that he was sober, as he undoubtedly was, at the time it was prepared and executed, the testimony discloses no ground for impeaching this deed by reason of any want of capacity on the part of the complainant to comprehend its provisions or to understand its bearing and effect.
Shortly told, the history of the execution of this instrument is as follows: On the morning of the day it was executed the complainant received a letter from Dr. Riggin Buckler, the purport of which will be stated hereafter. On receiving this letter he immediately sought his friend and relative, Mr. James O. Grittings, for advice, and expressed to him his purpose of making a deed of trust of *413his property, reserving to himself only $400 a year, and to go at once to Europe, (fittings told him to think the matter over quietly, and when he again spoke of making a deed of trust Gittings told him he ought to talk to somebody else about that. He then went to Mr. Horwitz, a lawyer of high standing and eminent in his profession, and told him he had made up his mind to make a deed of trust of all his property. Some conversation then ensued as to what he desired, and the amount he required per annum. He spoke of being about to be married, and said that in case of his marriage he wished to have the amount increased, and that he wished his father to be the trustee. Mr. Horwitz then addressed a note to Mr. Williams, who was engaged on important business in a distant part of the city, asking him if he would accept the trust, and then proceeded to make a rough draft of the deed in accordance with complainant’s wishes, having first persuaded him to have the amount reserved increased from $400 to $2000 per annum. Mr. Williams did not reach his office until some hours afterwards, and then upon learning what had been done, at first declined to accept the trust, but Mr. Horwitz advised him it was his duty to do so, and he then consented. While the deed was being.copied by Mr. Dawson, and prepared for execution, the complainant had an interview with his father, and his father then told him he was taking an irrevocable step, and that he ought to consider 'it very deliberately. His reply was' that he knew what he was about, and that he wanted to do it. When the copy was made out it was read over to him by Mr. .Horwitz, and he then took it to a magistrate, executed and acknowledged it, and then carried it to the record office and paid for its recording. After this he expressed entire satisfaction with what he had done. He told Dr. Buckler that he had made the deed of his own free will because he thought his father was after all the best friend he had. He expressed the same satisfaction *414and confidence in his father to others, and said he knew his father would let him have all the money he wanted. He then went home to his father’s house cheerful and contented, dined with the family, drove out in the afternoon with his married sister and her child, made his preparations at night and started the next morning for Europe, being accompanied as far as New York by his friend Mr. Gittings. He took an affectionate leave of his father at the railroad station in Baltimore, wrote him two kindly notes from New York, and another on board the steamer after he had sailed. After he arrived at Kreuznach, in Germany, where he went to take the baths and to he treated for the disease from which he was suffering, he told his courier and attendant, that he had made a deed ■of trust of all his property to his father, explained to him its character and effect, and said that his reason for making it was that he realized his inability to manage his property himself. It thus appears he was cautioned by his father as to the irrevocability of the deed, and advised by him to consider the matter deliberately. There were no misleading representations made to him, nor any erroneous opinion given as to his rights, as was done in the case of Wheeler vs. Smith, 9 How., 55. Nor was there any concealment of the amount and value of the property which belonged to him. The real estate of his grandfather had been valued and divided by commissioners. He had made himself familiar with that proceeding, had obtained and examined the book in which the division was recorded, and knew perfectly well what was coming to him from that source. His father was the executor of the will, and the inventory of the personal estate, and his accounts as executor were on record in the Orphans’ Court, and •open to his inspection, so that there could be no concealment as to that estate. He therefore had access to every possible source of information on this subject that could be afforded.
*415But this account of the transaction would he incomplete without noticing the letter of Dr. Buckler, and the effect it had upon him about which so much was said in argument. It appears that he had for some time been under treatment for syphilis, and was then suffering from a severe development of this loathsome disease in its secondary form. Dr. Buckler, who had been his physician, and knew his condition in this respect, was also the physician for the young lady he was about to marry, and knew her well. Learning that this marriage was about to take place, the doctor, having first consulted with Dr. McKenzie, who fully concurred in his view of the matter, wrote the letter in question in order to bring about a postponement of the marriage until the complainant should he thoroughly cured of this disease. In this letter the doctor, after stating that he had heard the complainant was about to marry a young lady, for whom the writer had always felt the kindest interest, says to him: “ I am more than surprised that you should, in the face of all that I have said to you on the subject of your contracting a marriage in the present state of your health, take such a step. You certainly cannot he aware of the untold misery you are about to inflict upon an innocent and unsuspecting woman, to say nothing of the wretched, miserable offspring such an alliance will certainly he productive of.” He then says he cannot believe the father of the young lady “is aware of your condition. I am sure he never would have consented to your union, and as a friend of his and a well-wisher of his daughter, I shall certainly deem it my duty to waive all professional confidence and write to him at once, and inform him promptly upon this subject, if you persist in your determination. Had you consulted me and seen me when you were contemplating this marriage, I would have insisted upon your delaying it until this fearful poison of syphilis was entirely eradicated from your system. It is not too late now I hope for me to warn you *416against taking this criminal step. You must come and see me at once, and if you do not, I tell you very frankly I will either see the young lady’s father, or write to him, and acquaint him with every particular concerning your present state of health.” This is the letter, and it is proper to say in regard to it that it must meet the approval of every right-minded man, the then condition of the complainant being unquestionably such as the letter states it to have been. The communication of this foul and poisonous taint to a pure wife and innocent offspring is a thing not to he thought of without a shudder, and these eminent physicians were clearly right in thus interposing to prevent the perpetration of such an outrage.
But with the writing and sending of this letter, Mr. Williams, the father, had nothing to do. Shortly before this he was informed for the first time that his son had this disease, and of course concurred in the views of these physicians that the marriage ought to he prevented. The plan then agreed upon, and in which he acquiesced, was that the physicians or one of them should see the father of the young lady in person, and inform him upon the subject. This plan was afterwards changed by the doctors without his knowledge, and the letter to the complainant himself was written instead. The father testifies that he had not the slightest idea that any suph letter was to he written, and Dr. Buckler swears that Mr. Williams had nothing whatever to do with it.
The effect of the letter, as might have been expected, was to excite the complainant, and to create in his mind an apprehension that the father or brothers of the young lady would inflict personal violence upon him if his condition was made known as the doctor had threatened, but it communicated nothing that was new to him in regard to his health. He knew perfectly well what that was. He had been repeatedly warned that he was in no condition to marry, and had been advised by his physicians to *417leave Baltimore and go to the baths at Kreuznach, which were celebrated for the cure of this disease. He was no doubt much frightened when he received the letter, and when he brought it to his friend Gittings and asked his advice as to what he should do. When Gittings told him he thought it was evidently written by a friend who had his interest at heart, and that every word in it was true, he said, (referring to the lady’s family,) they would kill him if they found out the condition he was in. After some further conversation, and after he had expressed his determination to execute a deed of trust and go away, and Gittings had told him he better take it quietly and think the matter over, he suggested an expedient which he thought would relieve him from the difficulty, which was this: He declared that the young lady had often told him that if he made a deed of trust of his property, she would not marry him, and then said, “ I will tell her father made me make this deed of trust, and now I have but $400 a year, and if she is willing to marry me I will marry her.” Gittings then asked if it was possible that he was going to tell her such a lie about it, as that he had been forced to make this deed, and he again said he would make it all right with her ; and it appears he did so, for on his return from Europe on the following September the marriage took place, and before this case was brought to a hearing in the Court below, his wife had borne him a child.
Ho doubt the letter hastened the execution of the' deed, and it is true that his state of fear and alarm continued after he had executed it, and induced, in part, his speedy and secret departure from Baltimore, and the adoption of the-indirect route he took to reach New York. It is also true that the position in which he found himself placed was a delicate and difficult one, but it is equally true that this difficulty was brought about solely by his own wilful misconduct, and not in the slightest degree through any *418connivance, influence or agency of his father; and, in fact, the testimony entirely fails to show that Mr. Williams did anything he ought not to have done, or failed to do any thing a father ought to have done tinder the circumstances attending this transaction. The complainant was quite capable of acting for himself in the emergency. What he did was the result exclusively of the suggestions of his own mind, and there was nothing irrational in it. It is manifest from all the testimony that his motive in executing the deed, was first and mainly to carry into effect his long-cherished purpose of placing his property beyond danger of loss through his own reckless dissipation, and secondly, because he thought the deed would be the means of breaking off or postponing his marriage, and would at the same time prevent a disclosure of the state of his health which he was naturally most anxious to conceal. Being thus capable of thinking and acting, and being ready and prompt to act, there was no such overpowering weight of terrifying circumstances surrounding him, and brought about by the receipt of the letter, as will justify a Court of equity in pronouncing the deed not to be the act of a free agent, and least of all is there any proof that it was procured through fraud or undue influence on the part of his father or any one else.
If these views are correct, little need be said as to other criticisms of this deed. The fact that it contains an irrevocable power of attorney adds nothing to its force or effect, and requires no further notice. In some of the authorities absence of a power of revocation in a voluntary settlement, has been relied on as a circumstance creating suspicion of unfairness or undue influence; but such a power would have been out of place in this deed, because it would have defeated the principal object the grantor sought to secure by making it. Henry vs. Armstrong, Law Rep., 18 Ch. Div., 668. A deed which he could revoke at pleasure, would afford little or no protection to his property as against his own improvidence.
*419It is quite clear that such a deed cannot he set aside' merely because the grantor has changed his mind, or because change of circumstances may render it desirable that such relief should be granted, nor because the Court, (if that were the case,) may think it to have been an unwise and improvident act. “ Every person,” (to use the language of this Court in the recent case of Goodwin vs. White, 59 Md., 509,) “whether man or woman, of sound and disposing mind, if under no legal disability, has the absolute right of making any disposition of his or her property that he or she may think proper, provided it does not interfere with the existing rights of third persons. If the disposition of property he fairly made by a competent person, though entirely voluntary and without consideration, it is perfectly valid and cannot be rescinded simply because the Court may think it absurd or improvident tliat such a disposition should have been made.”
The complainant is now married, has a child and may have others, and it would certainly be hard if he should be •confined to the $2000 per year out of the income of so large an estate. But there seems to be no good reason to apprehend that he will ever be subjected to this hardship. The power to the trustee to increase the annual allowance was put in the deed for the very purpose of meeting such a contingency, and there is nothing to prevent its liberal exercise. The proof shows that Mr. Williams has been an affectionate and indulgent father to all his children, and especially to the complainant. He has borne with patience, though with weariness and sorrow, the misconduct of. his son, and there is nothing in the record to create the suspicion that he will not use his power of increasing the allowance, even to the extent of the entire income, in order that the complainant may live and support his wife and family according to the station in life to which he was born, and to which he has been accustomed.
*420These are the conclusions, hoth as to the law and the facts, which I have reached after a careful consideration of the able and elaborate arguments of counsel on hoth sides, and an attentive examination of all the voluminous testimony in the record. In my judgment there is no ground upon which a Court of equity can rightfully vacate this deed, and I cannot therefore concur in the view of the case taken by the learned Judge of the Court below in his very able opinion accompanying the decree vacating the deed. In my opinion that de'cree should be reversed, and the deed allowed to stand.